Citation Nr: 0804625	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision dated May 2002 granted service connection 
for PTSD and assigned a rating of 30 percent, effective 
September 17, 2001.  In January 2005, the veteran submitted a 
claim, asserting that his PTSD was worse.  A November 2005 
rating decision granted an increase rating of 50 percent for 
PTSD, effective January 25, 2005.

In February 2005, the veteran was afforded a VA PTSD 
examination.  At the examination, the veteran reported 
symptoms of hypervigilence, nightmares, flashbacks, being 
easily startled, and social isolation.  The examiner noted 
that the veteran attended church but tended to spend time by 
himself, either fishing or at the beach.  Mental status 
examination indicated a casually dressed veteran who was 
cooperative and had good eye contact.  Sleep was interrupted 
with nightmares and the veteran reported flashbacks once a 
week.  He denied hallucinations and delusions.  Speech was 
normal in rate and rhythm, and memory, judgment and insight 
were good.  Mood was irritable and anxious with a flattened 
affect.  Impulse control was fair.  The examiner provided a 
diagnosis of chronic, moderate to severe, PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 58.

VA treatment reports dated 2001 through 2003 reveal treatment 
for PTSD.  A January 2003 report indicated that the veteran 
had an anxious mood, but his affect was full.  Mood was down 
on occasion and anxiety was improved.  The veteran reported 
good sleep and no appetite problems.  A GAF score or 60 was 
provided.

In January 2006, however, the veteran, on his VA Form 9, 
stated that his PTSD had worsened, and that he was now 
experiencing symptoms including suicidal ideation, panic 
attacks, and depression.  His wife submitted a statement 
explaining that as recently as in the past year, the veteran 
stopped wanting to cut his hair, and that the he was very 
angry.  She indicated that the veteran was forgetful, had 
episodes of temper flaring up over nothing, and that he would 
often get confused over simple, routine things like following 
directions.

The veteran and his wife's statements indicate that his 
symptomatology may have worsened since his last VA 
examination in February 2005.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Therefore, the veteran 
should undergo additional VA examinations of his PTSD in 
order to accurately assess the severity, symptomatology, and 
manifestations of his disability.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).

In March 2006, the veteran submitted a statement in response 
to a VCAA letter, indicating that he continued to receive 
treatment for his PTSD at the Brick and East Orange VA 
facilities.  Copies of those reports should be requested.  
38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request treatment 
records, if any, dated from January 2006 
to the present, from the Brick VA clinic 
and the East Orange VA Hospital.  

2.  After all treatment records, if any, 
are associated with the claims file, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms.  The claims 
file must be provided to the examiner 
prior to the examination.  All indicated 
studies and tests deemed necessary by the 
examiners should be accomplished and all 
results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided.  

The examiner must address assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  
Additionally, the examiner must comment on  
the veteran's current level of social and 
occupational impairment due to his PTSD.  
The specific PTSD symptoms which cause 
social and occupational impairment must be 
identified and discussed.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the foregoing, the RO should 
review the veteran's claim, including any 
evidence submitted after the January 2006 
Supplemental Statement of the Case.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The RO must 
ensure that the notice requirements of the 
Veterans Claims Act of 2000 as interpreted 
by Vazquez-Flores v. Peake, No. 05-355 
(U.S. Vet. App. Jan. 30, 2008) have been 
fulfilled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

